Citation Nr: 1615774	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a left hand disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran withdrew his request for a hearing before the Board. Thus, there is no outstanding hearing request. 

The Board notes that the Veteran's appeal initially included claims for service connection for a bilateral leg disorder, neck pain, groin pain, and a skin disorder.  However, in a November 2012 rating decision, the RO granted service connection for a left inguinal hernia (claimed as groin pain).   Moreover, in a May 2013 rating decision, the RO granted service connection for bilateral patellofemoral tendonitis, degenerative disc disease of the cervical spine right upper extremity radiculopathy; and pseudofolliculitis barbae.  The Veteran has not challenged any aspect of those decisions.  Therefore, those claims are no longer on appeal, and no further consideration is necessary.

In addition to the paper claims file, there is a file in the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for a bilateral foot disorder, the Veteran was afforded a VA examination in April 2012 at which time he was diagnosed with bilateral plantar fasciitis and pes planus.   In a June 2013 addendum opinion, the VA examiner opined that the Veteran's foot disorders were less likely than not incurred in or caused by military service.   In so doing, the examiner stated that plantar fasciitis was not diagnosed or treated during service and that pes planus pre-existed service.  However, the examiner did not address the Veteran's duties in service.  Indeed, the Veteran's DD Form 214 indicates that he was awarded the Parachutist Badge and the Air Assault Badge, and he has asserted that he has foot problems since service as a result of jumping out of airplanes.  See April 2011 treatment record.   Moreover, the examiner did not discuss whether the Veteran's bilateral pes planus, which was noted at the April 1976 enlistment examination, increased in severity during service.  Based on the foregoing, the Board finds an additional medical opinion is needed to determine the nature and etiology of any bilateral foot disorder that may be present. 

The Board also notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a left hand disorder.  He has contended that he has left hand pain, finger numbness, tingling, and soreness from an in-service left hand injury.  His service treatment records do indicate that he lacerated his left hand in October 1985 and received stitches; he was noted to have cut his hand in the field.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any left hand disorder that may be present.

With respect to the claim for service connection for bilateral hearing loss, an April 2012 VA examiner opined that the Veteran's hearing loss was less likely as not associated with an event that occurred in service.  In so doing, the VA examiner stated that the Veteran had normal hearing at the time of discharge.  It appears that the VA examiner based her opinion solely on the lack of medical evidence of hearing loss in service.  The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral foot disorder, left hand disorder, and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.
 
2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the June 2013 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral foot disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral plantar fasciitis manifested in or is otherwise related to the Veteran's military service, including as a result of hard landings from jumping out of airplanes.  The Veteran has been awarded a Parachutist Badge and Air Assault Badge. 

In regard to the diagnosis of bilateral pes planus, the examiner should state whether the Veteran's preexisting pes planus increased in severity during service.  If so, he or she should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hand disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has a left hand disorder that is causally or etiologically related to his military service, including the October 1985 left hand laceration. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the April 2012 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein. 

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
6.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence received since the statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




